NO. /4-/*/Pf?/¥-CR


                    IN THE COURT OF CRIMINAL APPEALS
                                OF TEXAS
                               AT AUSTIN




                                                  '         Appellant,

                                        v.



                              THE STATE OF TEXAS,
                                                            Appellee



                               No. /^-/4^/^-CR
                         In the Court of Appeals for the
                    J <S?2.     District of Texas at H*r^;<,


                                No. _l3^T?2£k_
             In the 9 fa-^     District Court of Harris County, Texas



                             MOTION FOR EXTENSION
                             OF TIME TO FILE
                   PETITION FOR DISCRETIONARY REVIEW



                                     (a*
                                      Appellant, Pro Se

        FILED IN
                                      fczeVillc /*• 7wcz-                    RECEIVED IN
COURT OF CRIMINAL APPEALS                                              COURT OF CRIMINAL APPEALS
      AUG 14 2015
                                                                             AUG 14 2015
    Abel Acosta, Clerk
                                                                          Abe? Acosta, Cleft
                               NO. /<^~/<^7;?/^-CR


                    IN THE COURT OF CRIMINAL APPEALS
                                OF TEXAS
                               AT AUSTIN




                                                            Appellant,



                               THE STATE OF TEXAS,
                                                            Appellee



                                Uo./¥'/¥OD3/<f-CR
                          In the Court of Appeals for the
                       g/S?_      District of Texas a\Mte/e/$


                                 No. /?6~7106
              In the 3 & z      District Court of Harris County, Texas



                          MOTION FOR EXTENSION
                             OF TIME TO FILE
                   PETITION FOR DISCRETIONARY REVIEW




TO THE HONORABLE JUSTICES OF SAID COURT:


      COMES NOW, Gt/ytfeo/o/JbritW Appellant, pro se, and files this
Appellant's Motion for Extension of Time to File Petition for Discretionary Review.

In support of said Motion, Appellant shows the Court the following:
The Appellant was convicted in the         3 6X-     District Court of Harris County,

Texas, on or about                , in Cause Number /?£7706? . styled The State

Of Texas V. //Zor&ien, %aQuIn/Lu£j.7>U••

                                           II.


The /<$•&         Court ofAppeals affirmed Appellant's conviction on ~7~2/-/S', in
the case styled /^u^v,of.O^/CyMy. The State of Texas, in Cause Number
f 9 (til06

                                           III.


The deadline for filing the Petition for Discretionary Review (PDR) is



                                           IV.


This is Appellant's first request for an extension of time.

                                           V.


Appellant's request for an extension of time is based on the following facts:

2/(? Lj/y}it <_S rur/--e<iS-f '.A? -*fr>*> pros€59 nf ^,Vl,;^j #W
l~D<~k (3>oio/J     due, ^q firinu&( sKakc/oi^rt Q-kc$ C6M.<±<?of -Hft-/- ± g^

/l/oi* rtjr>(p to ffff iotAp LaiaI Library +o get f>i~oppr }nifa<-r»-±
       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

grant an extension of     1,0       days until   ^-^o-iS        , to file Appellant's

PDR.


       I certify under penalty of perjury under the laws of the state of Texas that

the foregoing statements are true and correct.

                                             Respectfully submitted,


                                            Appellant, Pro Se
                                            T^/?Z//nrtWnnN ei IUN*'*